Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 1 of 23




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF COLORADO


   MUTAZ MUHAMMAD SAID, A# 061 877
   130,

     2586 West 11Th Ave
                                                   Case No. 1:20-cv-02316
     Denver, CO 80204

        Plaintiff,

   v.
   UNITED STATES DEPARTMENT OF
   HOMELAND SECURITY,

   Serve: Office of the General Counsel
          Department of Homeland Security
          Mail Stop 3650
          Washington, D.C. 20528

   UNITED STATES CITIZENSHIP AND
   IMMIGRATION SERVICES,
   Serve: U.S. Citizenship & Immigration
          Services
          425 I. Street, N.W., Room 6100
          Washington, D.C. 20536

   CHAD WOLF, Secretary of the Department of
   Homeland Security,
   Serve: Office of the General Counsel
          Department of Homeland Security
          Mail Stop 3650
          Washington, D.C. 20528

   KENNETH T. CUCCINELLI, Director of the
   U.S. Citizenship & Immigration Services,

   Serve: U.S. Citizenship & Immigration
          Services
          425 I. Street, N.W., Room 6100
          Washington, D.C. 20536

   MARY MISCHKE, Director of the Denver
   Field Office of the United States Citizenship
   and Immigration Services,
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 2 of 23




   Serve: Mary Mischke
          USCIS
          12484 East Weaver Place
          Englewood, CO 80111

   and
   CHRISTOPHER WRAY, Director of the
   Federal Bureau of Investigation,
   Serve: Christopher Wray
          FBI Headquarters
          935 Pennsylvania Ave., NW
          Washington, DC 20535-0001

     Defendants.

   FIRST AMENDED COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM
             DEFENDANTS’ REFUSAL TO ADJUDICATE PLANTIFF’S
                   APPLICATION FOR NATURALIZATION

            COMES NOW Plaintiff Mutaz Muhammad Said to respectfully request that this

    Honorable Court issue a writ of mandamus compelling Defendants to adjudicate a long-

    delayed application for naturalization.

            1.    This lawsuit challenges the Defendants’ unlawful delay of Plaintiff’s application

    for citizenship under a secretive policy that has blacklisted Plaintiff as a “national security

    concern,” when in fact Plaintiff is not, and illegally prohibited Plaintiff from becoming a U.S.

    citizen, despite being statutorily eligible to do so.

            2.    Plaintiff Mutaz Muhammad Said is a law-abiding, long-time resident of the

    United States who meets the statutory criteria to be naturalized as an American citizen.

            3.    Plaintiff resides in Denver, CO.

            4.    Plaintiff is a citizen of Iraq.

            5.    Plaintiff became a lawful permanent resident on March 06, 2014.

            6.    Plaintiff filed a timely N-400 Application for Naturalization on December 18,

    2018.



                                                     2
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 3 of 23




           7.    On July 11, 2019, Plaintiff was scheduled for their naturalization examination, but

    the examination was then cancelled.

           8.    Since that time, USCIS has refused to adjudicate Plaintiff’s application in

    accordance with applicable legal criteria. Instead, USCIS has applied different rules under a

    policy known as the Controlled Application Review and Resolution Program (“CARRP”),

    which has resulted in the agency refusing to adjudicate Plaintiff’s application.

           9.    Plaintiff has made repeated requests to USCIS to have the case finally

    adjudicated. None of these efforts have resulted in movement on the case.

           10.   Plaintiff brings this action to compel the USCIS to finally adjudicate the pending

    application for naturalization as required by law.

           11.   The Constitution expressly assigns to Congress, not the executive branch, the

    authority to establish uniform rules of naturalization. The Immigration and Nationality Act

    (“INA”) sets forth such rules.

           12.   When these rules and requirements have been met, as they have been in Plaintiff’s

    cases, USCIS is obligated to grant citizenship.

           13.   Since 2008, however, USCIS has used CARRP—an internal policy that has

    neither been approved by Congress nor subjected to public notice and comment—to investigate

    and adjudicate applications deemed to present potential “national security concerns.”

           14.   CARRP prohibits USCIS field officers from approving an application with a

    potential “national security concern,” instead directing officers to deny the application or delay

    adjudication—often indefinitely—in violation of the INA.

           15.   CARRP’s definition of “national security concern” is far more expansive than the

    security-related ineligibility criteria for immigration applications set forth by Congress in the

    INA.



                                                      3
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 4 of 23




           16.    CARRP identifies “national security concerns” based on deeply-flawed and

    expansive government watchlists, and other vague and imprecise criteria that bear no relation

    to the security-related statutory ineligibility criteria.

           17.    The CARRP definition illegally brands innocent, law-abiding residents, like

    Plaintiff, who does not pose a security threat, as “national security concerns” on account of

    innocuous activity and associations, innuendo, suppositions and characteristics such as national

    origin.

           18.    Although the total number of people subject to CARRP is not known, USCIS data

    reveals that between FY2008 and FY2012, more than 19,000 people from twenty-one Muslim-

    majority countries or regions were subjected to CARRP.

           19.    Due to CARRP, USCIS has not adjudicated Plaintiff’s application, as the law

    requires.

           20.    Although USCIS has thus far prevented Plaintiff from becoming U.S. citizens, the

    Defendants have not notified Plaintiff that they consider him to be a potential “national

    security concern,” provided the reasons why they have classified him in this way, or afforded

    him any opportunity to address and correct any basis for USCIS’s concerns.

           21.    Plaintiff therefore requests that the Court enjoin USCIS from applying CARRP to

    this immigration application and declare that CARRP violates the INA; Article 1, Section 8,

    Clause 4 of the United States Constitution (the naturalization clause); the Due Process Clause

    of the Fifth Amendment to the U.S. Constitution; and the Administrative Procedure Act

    (“APA”).

                                                      PARTIES

           22.    Defendant Department of Homeland Security (hereinafter sometimes referred to

    as “the DHS”) is the agency of the United States that is responsible for implementing the legal



                                                      4
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 5 of 23




    provisions governing applications for renewal of temporary protected status and conducting

    background and security checks.

           23.   Defendant United States Citizenship and Immigration Services (hereinafter

    sometimes referred to as “USCIS”) is the component of the DHS that is responsible for

    processing petitions applications for TPS and for work authorization by immigrants such as

    Plaintiff.

           24.   Defendant Chad Wolf, the Secretary of the DHS, is the highest ranking official

    within the DHS.     Wolf, by and through his agency for the DHS, is responsible for the

    implementation of the Immigration and Nationality Act (hereinafter sometimes referred to as

    “the INA”), and for ensuring compliance with applicable federal law, including the

    Administrative Procedures Act (hereinafter sometimes referred to as “the APA”). Wolf is sued

    in an official capacity as an agent of the government of the United States.

           25.   Defendant Kenneth T. Cuccinelli, Director of the USCIS, is the highest ranking

    official within the USCIS. Cuccinelli is responsible for the implantation of the INA and for

    ensuring compliance with all applicable federal laws, including the APA. Cuccinelli is sued in

    an official capacity as an agent of the government of the United States.

           26.   Defendant Mary Mischke, Director of the Denver Field Office of the USCIS, is

    the highest ranking official within the Denver Field Office. The Denver Field Office has

    jurisdiction over applications for naturalization for immigrants in Denver, CO, where Plaintiff

    resides. Mischke is responsible for the implantation of the INA and for ensuring compliance

    with all applicable federal laws, including the APA. Mary Mischke is sued in an official

    capacity as an agent of the government of the United States.

           27.   Defendant Christopher Wray is the Director of the Federal Bureau of

    Investigation and he is sued only in an official capacity, as well as all successors and assigns.



                                                   5
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 6 of 23




    The FBI is headquartered at 935 Pennsylvania Avenue, NW, Washington, DC 20535.

          28.    Defendants, who are officers of CIS and the Federal Bureau of Investigation

    (“FBI”), the Secretary of the Department of Homeland Security, and the Attorney General of

    the United States, are responsible for the naturalization process.

          29.    In November 2002, Defendants drastically altered the naturalization procedure by

    requiring a vastly expanded FBI name check to be conducted on every application even though

    it is not required by either statute or regulation. Implementation of this unwarranted and

    cumbersome new name check procedure has resulted in months-long and even years-long

    delays in naturalization adjudication for Plaintiff.

          30.    CIS’s own Ombudsman has stated that the FBI name check used in naturalization

    applications is of questionable value in detecting persons who may pose a threat to security.

    Nevertheless, CIS uses the FBI name check without imposing deadlines for completion. In

    requiring and conducting name checks, both CIS and the FBI have acted with complete

    disregard for Congress’ plain directive that CIS should complete the processing of

    naturalization applications within six months from the date of submission. Through their use of

    FBI name checks, CIS and the FBI have unreasonably delayed the processing of the

    naturalization application of Plaintiff, and CIS has unlawfully withheld final adjudication of

    this application.

          31.    Defendants’ unlawful conduct has deprived Plaintiff of the privileges of United

    States citizenship. Plaintiff cannot vote, serve on juries, expeditiously sponsor immediate

    relatives living abroad for permanent residence, receive business and education loans and

    benefits reserved for citizens, participate in the Visa Waiver Program, or travel abroad and

    return to the U.S. without fear of exclusion from this country. Plaintiff respectfully requests

    that the Court require the Defendants to adjudicate the application for naturalization within the



                                                    6
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 7 of 23




    time periods prescribed by law, and declare that the Defendants’ actions violate the

    naturalization statute and regulations, laws governing administrative agency action and the Due

    Process Clause of the Fifth Amendment.

                                         JURISDICTION AND VENUE

           32.    This Honorable Court has federal question jurisdiction over this cause pursuant to

    28 U.S.C. § 1331, as it raises claims under the Constitution of the United States, the INA, 8

    U.S.C. § 1101 et seq., 8 U.S.C. § 1447(b) and the APA, 5 U.S.C. § 701 et seq., in conjunction

    with the Mandamus Act, 28 USC § 1361.

           33.    Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because (1) the Defendants

    are agencies of the United States or officers or employees thereof acting in their official

    capacity or under color of legal authority; and, (2) no real property is involved in this action.

                                              LEGAL FRAMEWORK

           34.    To naturalize as a U.S. citizen, an applicant must satisfy certain eligibility criteria

    under the INA and its implementing regulations. See 8 U.S.C. §§ 1421-27, 1458; 8 C.F.R. §§

    316.1-316.14.28.

           35.    Applicants must prove that they are “at least 18 years of age,” 8 C.F.R. §

    316.2(a)(1); have “resided continuously, after being lawfully admitted” in the United States

    “for at least five years” (or three years if married to a U.S. citizen); and have been “physically

    present” in the United States for “at least half of that time.” 8 U.S.C. § 1427(a)(1).

           36.    Applicants must also demonstrate “good moral character” for the five years

    preceding the date of application, “attach[ment] to the principles of the Constitution of the

    United States, and favorabl[e] dispos[ition] toward the good order and happiness of the United

    States . . . .” 8 C.F.R. § 316.2(a)(7).

           37.    An applicant is presumed to possess the requisite “good moral character” for



                                                    7
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 8 of 23




    naturalization unless, during the five years preceding the date of the application, they are found

    (1) to be a habitual drunkard, (2) to have committed certain drug-related offenses, (3) to be a

    gambler whose income derives principally from gambling or has been convicted of two or

    more gambling offenses, (4) to have given false testimony for the purpose of obtaining

    immigration benefits; or if the applicant (5) has been convicted and confined to a penal

    institution for an aggregate period of 180 days or more, (6) has been convicted of an

    aggravated felony, or (7) has engaged in conduct such as aiding Nazi persecution or

    participating in genocide, torture, or extrajudicial killings. 8 U.S.C. § 1101(f)(6).

          38.    An applicant is barred from naturalizing for national security-related reasons in

    circumstances limited to those codified in 8 U.S.C. § 1424, including, inter alia, if the applicant

    has advocated, is affiliated with any organization that advocates, or writes or distributes

    information that advocates “the overthrow by force or violence or other unconstitutional means

    of the Government of the United States,” the “duty, necessity, or propriety of the unlawful

    assaulting or killing of any officer . . . of the Government of the United States,” or “the

    unlawful damage, injury, or destruction of property.”

          39.    Once an individual submits an application, USCIS conducts a background

    investigation, see 8 U.S.C. § 1446(a); 8 C.F.R. § 335.1, which includes a full FBI criminal

    background check, see 8 C.F.R. § 335.2.

          40.    After completing the background investigation, USCIS schedules a naturalization

    examination at which the applicant meets with a USCIS examiner for an interview.

          41.    In order to avoid inordinate processing delays and backlogs, Congress has stated

    “that the processing of an immigration benefit application,” which includes naturalization,

    “should be completed not later than 180 days after the initial filing of the application.” 8

    U.S.C. § 1571(b).



                                                    8
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 9 of 23




           42.      If the applicant has complied with all requirements for naturalization, federal

    regulations state that USCIS “shall grant the application.” 8 C.F.R. § 335.3(a) (emphasis

    added).

           43.      Courts have long recognized that “Congress is given power by the Constitution to

    establish a uniform Rule of Naturalization. . . . And when it establishes such uniform rule,

    those who come within its provisions are entitled to the benefit thereof as a matter of right. . . .”

    Schwab v. Coleman, 145 F.2d 672, 676 (4th Cir. 1944) (emphasis added); see also

    Marcantonio v. United States, 185 F.2d 934, 937 (4th Cir. 1950) (“The opportunity having

    been conferred by the Naturalization Act, there is a statutory right in the alien to submit his

    petition and evidence to a court, to have that tribunal pass upon them, and, if the requisite facts

    are established, to receive the certificate.” (quoting Tutun v. United States, 270 U.S. 568, 578

    (1926))).

           44.      Once an application is granted, the applicant is scheduled in to be sworn in as a

    U.S. citizen.

                                          FACTUAL BACKGROUND

           Controlled Application Review and Resolution Program

           45.      In April 2008, USCIS created CARRP, an agency-wide policy for identifying,

    processing, and adjudicating immigration applications that raise “national security concerns.”

           46.      Upon information and belief, prior to CARRP’s enactment, USCIS simply

    delayed the adjudication of many immigration applications that raised possible “national

    security concerns,” in part due to backlogs created by the FBI Name Check.

           47.      Congress did not enact CARRP, and USCIS did not promulgate it as a proposed

    rule with the notice-and-comment procedures mandated by the APA. See 5 U.S.C. § 553(b)-

    (c).



                                                    9
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 10 of 23




          48.    Since CARRP’s inception, USCIS has not made information about CARRP

    available to the public, except in response to Freedom of Information Act (“FOIA”) requests

    and litigation to compel responses to those requests. In fact, the program was unknown to the

    public, including applicants for immigration benefits, until it was discovered in litigation

    challenging an unlawful denial of naturalization and then through the government’s response to

    a FOIA request.

          49.    CARRP directs USCIS officers to screen immigration applications—including

    applications for asylum, visas, lawful permanent residency, and naturalization—for “national

    security concerns.”

          50.    If a USCIS officer determines that an application presents a “national security

    concern,” it takes the application off a “routine adjudication” track and—without notifying the

    applicant—places it on a CARRP adjudication track where it is subject to procedures and

    criteria unique to CARRP that result in lengthy delays and prohibit approvals, except in limited

    circumstances, regardless of an applicant’s statutory eligibility.

          CARRP’s Definition of a “National Security Concern”

          51.    According to the unauthorized CARRP definition utilized by Defendants, a

    “national security concern” arises when “an individual or organization [that] has been

    determined to have an articulable link”—no matter how attenuated or unsubstantiated—“to

    prior, current, or planned involvement in, or association with, an activity, individual, or

    organization described in sections 212(a)(3)(A), (B), or (F), or 237(a)(4)(A) or (B) of the

    Immigration and Nationality Act.” Those sections of the INA make inadmissible or removable

    any individual who, inter alia, “has engaged in terrorist activity” or is a member of a “terrorist

    organization.”

          52.    For the reasons described herein, an individual need not be actually suspected of



                                                   10
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 11 of 23




    engaging in any unlawful activity or joining any forbidden organization to be branded a

    “national security concern” under CARRP.

          53.    CARRP purportedly distinguishes between two types of “national security

    concerns”: those ostensibly involving “Known or Suspected Terrorists” (“KSTs”), and those

    ostensibly involving “non-Known or Suspected Terrorists” (“non-KSTs”).

          54.    USCIS automatically considers an applicant a KST, and thus a “national security

    concern,” if his or her name appears in the Terrorist Screening Database (“TSDB”) (also

    referred to as the Terrorist Watch List). USCIS, therefore, applies CARRP to any applicant

    whose name appears in the TSDB, regardless as to whether they actually belong on the list.

          55.    Upon information and belief, the TSDB includes as many as one million names,

    many of whom present no threat to the United States.

          56.    The government’s recently disclosed criteria for watchlist nominations, known as

    the Watchlisting Guidance, impermissible allows non-U.S. citizens, including LPRs, to be

    listed in the TSDB even where the government does not have “reasonable suspicion” of

    involvement with terrorist activity.

          57.    The Guidance permits the watchlisting of non-citizens and LPRs simply for being

    associated with someone else who has been watchlisted, even when any involvement with that

    person’s purportedly suspicious activity is unknown.

          58.    The Guidance further provides that non-citizens and LPRs may be watchlisted

    based on fragmentary or uncorroborated information, or information of “suspected reliability.”

    These extremely loose standards significantly increase the likelihood that the TSDB contains

    information on individuals who are neither known nor appropriately suspected terrorists.

          59.    To make matters worse, the Terrorist Screening Center (“TSC”), which maintains

    the TSDB, has failed to ensure that innocent individuals are not watchlisted or are promptly



                                                 11
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 12 of 23




    removed from watchlists.

           60.    In the year 2013, the watchlisting community added 468,749 individuals to the

    TSDB, and the TSC rejected only approximately one percent of those nominations.

           61.    In 2009, the Government Accountability Office found that 35 percent of the

    nominations to the TSDB were outdated, and that tens of thousands of names had been placed

    on the list without an adequate factual basis.

           62.    The Inspector General of the Department of Justice has criticized the Terrorist

    Screening Center, which maintains the TSDB, for employing weak quality assurance

    mechanisms and for failing to remove subjects from the TSDB when information no longer

    supports their inclusion. Public reports also confirm that the government has nominated or kept

    people on government watchlists as a result of human error.

           63.    The federal government’s official policy is to refuse to confirm or deny give

    individuals’ inclusion in the TSDB or provide a meaningful opportunity to challenge that

    inclusion.

           64.    Nevertheless, individuals can become aware of their inclusion due to air travel

    experiences. In particular, individuals may learn that they are on the “Selectee List,” a subset

    of the TSDB, if they have the code “SSSS” listed on their boarding passes. They may also

    learn of their inclusion in the TSDB if U.S. federal agents regularly subject them to secondary

    inspection when they enter the United States from abroad or when boarding a flight over U.S.

    airspace. Such individuals are also often unable to check in for flights online or at airline

    electronic kiosks at the airport.

           65.    Where the KST designation does not apply, CARRP instructs officers to look for

    “indicators” of a “non-Known or Suspected Terrorist” (“non-KST”) concern.

           66.    These indicators fall into three categories: (1) statutory indicators; (2) non-



                                                     12
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 13 of 23




    statutory indicators; and (3) indicators contained in security check results.

           67.    “Statutory indicators” of a “national security concern” arise when an individual

    generally meets the definitions described in Sections 212(a)(3)(A), (B), and (F), and

    237(a)(4)(A) and (B) of the INA (codified at 8 U.S.C. § 1182(a)(3)(A), (B), and (F) and §

    1227(a)(4)(A) and (B)), which list the security and terrorism grounds of inadmissibility and

    removability.

           68.    However, CARRP expressly defines statutory indicators of a “national security

    concern” more broadly than the statute, stating “the facts of the case do not need to satisfy the

    legal standard used in determining admissibility or removability” under those provisions of the

    INA to give rise to a “non-KST” “national security concern.” This is illegal and contrary to

    law.

           69.    For example, CARRP specifically directs USCIS officers to look at evidence of

    charitable donations to organizations later designated as financiers of terrorism by the U.S.

    Treasury Department and to construe such donations as evidence of a “national security

    concern,” even if an individual had made such donations without any knowledge or any

    reasonable way of knowing that the organization was allegedly engaged in proscribed activity.

    Such conduct would not make an applicant inadmissible for a visa or lawful permanent

    resident status under the statute, see INA § 212(a)(3)(B), 8 U.S.C. § 1182(a)(3)(B), nor does it

    have any bearing on a naturalization application.

           70.    “Non-statutory indicators” of a “national security concern” include “travel

    through or residence in areas of known terrorist activity”; “large scale transfer or receipt of

    funds”; a person’s employment, training, or government affiliations; the identities of a person’s

    family members or close associates, such as a “roommate, co-worker, employee, owner,

    partner, affiliate, or friend”; or simply “other suspicious activities.”



                                                    13
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 14 of 23




          71.    Finally, security check results are considered indicators of a “national security

    concern” in instances where, for example, the FBI Name Check—one of many security checks

    utilized by USCIS—produces a positive hit on an applicant’s name and the applicant’s name is

    associated with a national security related investigatory file. Upon information and belief, this

    indicator leads USCIS to label applicants “national security concerns” solely because their

    names appear in a law enforcement or intelligence file, even if they were never the subject of

    an investigation.

          72.    Thus, an applicant’s name could appear in a law enforcement file in connection

    with a national security investigation because he or she once gave a voluntary interview to an

    FBI agent, he or she attended a mosque that was the subject of FBI surveillance, or he or she

    knew or was associated with someone under investigation.

          73.    Upon information and belief, CARRP labels applicants “national security

    concerns” based on vague and overbroad criteria that often turn on lawful activity, national

    origin, and innocuous associations. These criteria are untethered from the statutory criteria that

    determine whether or not a person is eligible for the immigration status they seek, and are so

    general that they necessarily ensnare individuals who pose no threat to the security of the

    United States.

          Delay and Denial

          74.    Once a USCIS officer identifies a CARRP-defined “national security concern,”

    the application is subjected to CARRP’s rules and procedures that guide officers to deny such

    applications or, if an officer cannot find a basis to deny the application, to delay adjudication as

    long as possible.

          75.        One such procedure is called “deconfliction,” which requires USCIS to

    coordinate with—and, upon information and belief, subordinate its authority to—the law



                                                   14
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 15 of 23




    enforcement agency, often the FBI, that possesses information giving rise to the supposed

    national security concern.

          76.      During deconfliction, the relevant law enforcement agency has authority to

    instruct USCIS to ask certain questions in an interview or to issue a Request for Evidence

    (“RFE”); to comment on a proposed decision on the benefit; and to request that an application

    be denied, granted, or held in abeyance for an indefinite period of time.

          77.      Upon information and belief, deconfliction not only allows law enforcement or

    intelligence agencies to directly affect the adjudication of a requested immigration benefit, but

    also results in independent interrogations of the immigration applicant—or the applicant’s

    friends and family—by agencies such as the FBI.

          78.      Upon information and belief, USCIS often makes decisions to deny immigration

    applications because the FBI requests or recommends the denial, not because the person was

    statutorily ineligible for the benefit. The FBI often requests that USCIS hold or deny an

    application not because the applicant poses a threat, but because it seeks to use the pending

    immigration application to coerce the applicant to act as an informant or otherwise provide

    information.

          79.      In addition to “deconfliction,” once officers identify an applicant as a “national

    security concern,” CARRP directs officers to perform an “eligibility assessment” to determine

    whether the applicant is eligible for the benefit sought.

          80.      Upon information and belief, at this stage, CARRP instructs officers to look for

    any possible reason to deny an application so that “valuable time and resources are not

    unnecessarily expended” to investigate the possible “national security concern.” Where no

    legitimate reason supports denial of an application subjected to CARRP, USCIS officers often

    invent false or pretextual reasons to deny the application.



                                                   15
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 16 of 23




              81.   Upon information and belief, if, after performing the eligibility assessment, an

    officer cannot find a reason to deny an application, CARRP instructs officers to first “internally

    vet” the “national security concern” using information available in DHS systems and

    databases, open source information, review of the applicant’s file, RFEs, and interviews or site

    visits.

              82.   After conducting the eligibility assessment and internal vetting, USCIS officers

    are instructed to again conduct “deconfliction” to determine the position of any interested law

    enforcement agency.

              83.   If the “national security concern” remains and the officer cannot find a basis to

    deny the benefit, the application then proceeds to “external vetting.”

              84.   During “external vetting,” USCIS instructs officers to confirm the existence of the

    “national security concern” with the law enforcement or intelligence agency that possesses the

    information that created the concern and obtain additional information from that agency about

    the concern and its relevance to the individual.

              85.   CARRP authorizes USCIS officers to hold applications in abeyance for periods of

    180 days to enable law enforcement agents and USCIS officers to investigate the “national

    security concern.” The Field Office Director may extend the abeyance periods so long as the

    investigation remains open.

              86.   Upon information and belief, CARRP provides no outer limit on how long USCIS

    may hold a case in abeyance, even though Congress has made clear its intent that USCIS

    adjudicate immigration applications, including for naturalization and lawful permanent

    residence, within 180 days of filing the application. 8 U.S.C. § 1571(b).

              87.   When USCIS considers an applicant to be a KST “national security concern,”

    CARRP forbids USCIS field officers from granting the requested benefit even if the applicant



                                                    16
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 17 of 23




    satisfies all statutory and regulatory criteria.

           88.    When USCIS considers an applicant to be a non-KST “national security concern,”

    CARRP forbids USCIS field officers from granting the requested benefit in the absence of

    supervisory approval and concurrence from a senior level USCIS official.

           89.    In Hamdi v. USCIS, 2012 WL 632397, when asked whether USCIS’s decision to

    brand naturalization applicant Tarek Hamdi as a “national security concern” affected whether

    he was eligible for naturalization, a USCIS witness testified at deposition that “it doesn’t make

    him statutorily ineligible, but because he is a—he still has a national security concern, it affects

    whether or not we can approve him.” The witness testified that, under CARRP, “until [the]

    national security concern [is] resolved, he won’t get approved.”

           90.    Upon information and belief, USCIS often delays adjudication of applications

    subject to CARRP when it cannot find a reason to deny the application. When an applicant

    files a mandamus action to compel USCIS to finally adjudicate his or her pending application,

    it often has the effect of forcing USCIS to deny a statutorily-eligible application because

    CARRP prevents agency field officers from granting an application involving a “national

    security concern.”

           91.    CARRP effectively creates two substantive regimes for immigration application

    processing and adjudication: one for those applications subject to CARRP and one for all other

    applications. CARRP rules and procedures create substantive eligibility criteria that exclude

    applicants from immigration benefits to which they are entitled by law.

           92.    At no point during the CARRP process is the applicant made aware that he or she

    has been labeled a “national security concern,” nor is the applicant ever provided with an

    opportunity to respond to and contest the classification.

           93.    Upon information and belief, CARRP results in extraordinary processing and



                                                       17
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 18 of 23




    adjudication delays, often lasting many years, and baseless denials of statutorily-eligible

    immigration applications.

                         COUNT I - IMMIGRATION & NATIONALITY ACT AND
                                   IMPLEMENTING REGULATIONS

           94.      Plaintiff incorporates the allegations of the preceding paragraphs as if fully set

    forth herein.

           95.      To secure naturalization, an applicant must satisfy certain statutorily -enumerated

    criteria.

           96.      By its terms, CARRP creates additional, non-statutory, substantive criteria that

    must be met prior to a grant of a naturalization application.

           97.      Accordingly, CARRP violates 8 U.S.C. § 1427, 8 C.F.R. § 316.2, and 8 C.F.R. §

    335.3, as those provisions set forth the exclusive applicable statutory and regulatory criteria for

    a grant of naturalization.

           98.      Because of this violation and because CARRP’s additional, non-statutory,

    substantive criteria have been applied to Plaintiff. Plaintiff has suffered and continues to suffer

    injury in the form of an unreasonable delay of the application for naturalization.

                           COUNT II - UNIFORM RULE OF NATURALIZATION

           99.      Plaintiff incorporates the allegations of the preceding paragraphs as if fully set

    forth herein.

           100. Congress has the sole power to establish criteria for naturalization, and any

    additional requirements, not enacted by Congress, are ultra vires.

           101. By its terms, CARRP creates additional, non-statutory, substantive criteria that

    must be met prior to a grant of a naturalization application.

           102. Accordingly, CARRP violates Article I, Section 8, Clause 4 of the United States




                                                    18
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 19 of 23




    Constitution.

          103. Because of this violation and because CARRP’s additional, non-statutory,

    substantive criteria have been applied to Plaintiff. Plaintiff has suffered and continues to suffer

    injury in the form of the adjudication of the application for naturalization.

                    COUNT III - ADMINISTRATIVE PROCEDURE ACT (5 U.S.C. § 706)

          104. Plaintiff incorporates the allegations of the preceding paragraphs as if fully set

    forth herein.

          105. CARRP constitutes final agency action that is arbitrary and capricious because it

    “neither focuses on nor relates to a [non-citizen’s] fitness to” obtain the immigration benefits

    subject to its terms. Judulang v. Holder, 132 S. Ct. 476, 485 (2011).

          106. CARRP is also not in accordance with law, is contrary to constitutional rights,

    and is in excess of statutory authority because it violates the INA and exceeds USCIS’s

    statutory authority to implement (not create) the immigration laws, as alleged herein.

          107. As a result of these violations, Plaintiff has suffered and continues to suffer injury

    in the form of an unreasonable delay of the adjudication of the application for naturalization.

                             COUNT IV - VIOLATION OF 8 U.S.C. § 1447(b)

          108. Plaintiff incorporates the allegations of the preceding paragraphs as if fully set

    forth herein.

          109. Defendants have failed to finally adjudicate the Plaintiff’s application for

    naturalization within 120 days of the date of their naturalization examinations, in violation of 8

    U.S.C. § 1447(b).

          110. Pursuant to 8 U.S.C. § 1447(b), this Court should exercise its authority to grant

    the Plaintiff’s naturalization application, or to remand to CIS with appropriate instructions to

    finally adjudicate the application thereafter within a reasonable time period, as set forth in the



                                                   19
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 20 of 23




    prayer below.

                    COUNT V - ADMINISTRATIVE PROCEDURE ACT (NOTICE AND
                                       COMMENT)

          111. Plaintiff incorporates the allegations of the preceding paragraphs as if fully set

    forth herein.

          112. The Administrative Procedures Act (“APA”), 5 U.S.C. § 553, requires

    administrative agencies to provide a notice-and-comment period prior to implementing a

    substantive rule.

          113. CARRP constitutes a substantive agency rule within the meaning of 5 U.S.C. §

    551(4).

          114. Defendants failed to provide a notice-and-comment period prior to the adoption of

    CARRP. Because CARRP is a substantive rule promulgated without the notice-and-comment

    period, it violates 5 U.S.C. § 553 and is therefore invalid.

          115. As a result of these violations, Plaintiff has suffered and continues to suffer injury

    in the form of an unreasonable delay of the adjudication of the application for naturalization.

                COUNT VI - FIFTH AMENDMENT (PROCEDURAL DUE PROCESS)

          116. Plaintiff incorporates the allegations of the preceding paragraphs as if fully set

    forth herein.

          117. Plaintiff’s compliance with the statutory and regulatory requirements established

    in 8 U.S.C. § 1427 and 8 C.F.R. § 316.2 (for naturalization applicants), and in 8 U.S.C. § 1159

    and 8 C.F.R. § 335.3 (for adjustment of status applicants), vests in him a constitutionally

    protected property and liberty interest.

          118. This constitutionally-protected property or liberty interest triggers procedural due

    process protection.




                                                   20
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 21 of 23




          119. Defendants’ failure to give Plaintiff notice of a classification under CARRP, a

    meaningful explanation of the reason for such classification, and any process by which

    Plaintiff can challenge this classification, violates the Due Process Clause of the Fifth

    Amendment to the United States Constitution.

          120. Because of this violation, Plaintiff has suffered and continues to suffer injury in

    the form of an unreasonable delay of the adjudication of the application for naturalization.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Mutaz Muhammad Said respectfully requests that the Court

    grant the following relief:

          1.     Enter a judgment declaring that (a) CARRP violates the INA and its

    implementing regulations; Article 1, Section 8, Clause 4 of the United States Constitution; the

    Fifth Amendment to the United States Constitution; and the APA; and (b) Defendants violated

    the APA by adopting CARRP without promulgating a rule and following the process for notice

    and comment by the public;

          2.     Enjoin Defendants, their subordinates, agents, employees, and all others acting in

    concert with them from applying CARRP to the processing and adjudication of Plaintiff’s

    immigration benefit applications;

          3.     Order Defendants to rescind CARRP because they failed to follow the process for

    notice and comment by the public;

          4.     Enjoin Defendants and order them to: (1) take all necessary steps to complete the

    FBI name checks of Plaintiff within 30 days and finally adjudicate Plaintiff’s N-400

    Application within 30 days;

          5.     Award Plaintiff reasonable attorneys’ fees and costs under the Equal Access to

    Justice Act; and



                                                  21
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 22 of 23




         6.   Grant any other relief that this Court may deem fit and proper.




                                              22
Case 1:20-cv-02316-CMA-NYW Document 4 Filed 08/06/20 USDC Colorado Page 23 of 23




                                                 RESPECTFULLY SUBMITTED
                                                             August 3, 2020


                                                          /s/ James O. Hacking, III
                                                               James O. Hacking, III
                                                         Hacking Law Practice, LLC
                                                  10900 Manchester Road, Suite 203
                                                                St. Louis, MO 63122
                                                                    (O) 314.961.8200
                                                                    (F) 314.961.8201
                                                   (E) jim@hackinglawpractice.com

                                                 ATTORNEYS FOR PLAINTIFF
                                                   MUTAZ MUHAMMAD SAID




                                       23
